The opinion of the Court was delivered, May 24, by
Loweie, J.
It is very plain that the rule which suspends the interest on a judgment, from the day when land is sold on an execution issued under it, does not always do that justice to plaintiffs which they have reason to expect; and we see no reason for extending the influence of the rule by way of analogy. It does not prevent the holder of á note from recovering from the endorser the true balance on the note, calculated according to the date of the actual payments, though some of those payments have been obtained after the ordinary delays attending the judicial sale of land and distribution of the proceeds. This is the general rule of interest, and the case of Carlisle Bank v. Barnett, 3 W. & Ser. 248, shows that the present case is not to be an exception.
Judgment affirmed.